DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/521,262 (“’262 reissue application” or “instant application”), having a filing date of 24 July 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuing reissue of reissue application 16/520,809, filed 24 July 2019, which is a reissue of U.S. Patent 9,948,439 (“’439 patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING COMMON CHANNEL INFORMATION IN WIRELESS COMMUNICATION SYSTEM”, which issued on 17 April 2018 with claims 1-12 (“issued claims”).  The application resulting in the ‘439 Patent was filed on 24 October 2013 and assigned U.S. patent application number 14/062,231 (“’231 application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘439 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘439 patent claims priority to Korean patent publications KR-10-2012-0118182 and KR-10-2012-0125012, filed 24 October and 6 November 2012, respectively.

As a reissue application, the instant application is entitled to the priority date of the ’439 patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 24 October 2013, the filing date of the ‘439 patent, and possibly as early as 24 October 2012, the filing date of the earlier of the Korean patent publications.  If necessary, priority can be perfected through the filing of a certified translation of the Korean patent publications.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is presumed to be not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.

VI. Applicant’s Response
Applicant’s response (“Response”), filed 9 August 2021, includes Remarks and amendments to the claims.  Claims 13, 15, 18, 20, 23, 25, 28, and 30 were amended.
Claims 13-32 remain pending in the application.

VII. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Recapture
As an initial point, the Office has reviewed the surrendered limitations related to common channel information and reached the following conclusions.

With respect to the surrendered limitation that the common channel information is included in a certain subframe in a frame, the Office concludes that this limitation is analogous to the reissue limitation of a block (i.e., subframe) including a primary synchronization signal, a secondary synchronization signal, and a broadcast channel (collectively, common channel information).  Therefore, this surrendered subject matter is not recaptured.
With respect to the surrendered limitation that the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame, the Office concludes that this limitation is analogous to the newly added reissue limitation that the block (i.e., subframe) is associated with a beam of at least one beam for the set of blocks.  Therefore this surrendered subject matter is not recaptured.
With respect to the surrendered limitation that the common channel information comprises a synchronization channel signal including a first synchronization signal and a second synchronization signal, the Office concludes that this limitation is analogous to the reissue limitation of the transmission and receipt of a primary synchronization signal, a secondary synchronization signal, and a broadcast channel (collectively, common channel information).  Therefore, this surrendered subject matter is not recaptured.
With respect to the surrendered limitation that the common channel information is information to be commonly applied to terminals which belong to a cell of the base station, however, the Office finds that there are no analogous narrowing limitations in the reissue claims.  Therefore, this surrendered subject matter is recaptured by the current reissue claims.

Applicants argue (Remarks, pages 8-10) that in view of the amendments to independent claims 13, 18, 23, and 28, the rejections under 35 U.S.C. § 251 as being directed to surrendered subject matter should be withdrawn, specifically with respect to recaptured subject matter with respect to beam-specific codes, frame timing, and use of a plurality of beams.
The Office finds these arguments partially persuasive.

Applicants argue that the recaptured subject matter with respect to frame timing is related to time synchronization, which the reissue claims include (Response, page 10, first paragraph).  Specifically, they argue that a POSITA would understand that the feature now claimed that “a time synchronization is identified based on the block” encompasses the surrendered subject matter with respect to frame timing.
The Office finds this argument persuasive.  The reissue claims now include limitations analogous to the two surrendered limitations regarding frame timing.

Applicants also argue that with respect to the surrendered subject matter regarding multi-beam transmission, the reissue claims now recite that the block is associated with a beam of at least one beam for the set of blocks, which encompasses the surrendered subject matter that the common channel information is transmitted through each of a plurality of beams.
The Office finds this argument persuasive.  The reissue claims now include limitations analogous to the surrendered limitation “common channel information transmitted through each of a plurality of beams.”

Applicants also argue that with respect to the surrendered subject matter regarding the beam-specific code, the reissue claims now recite that the block is associated with a beam-specific code, which encompasses the surrendered subject matter.
This argument is not persuasive.
There were three surrendered limitations regarding the beam-specific code.  One was that the first synchronization signal included a beam-specific code.  Applicants’ amended claim language includes the feature, and so this limitation is no longer recaptured.
However, also surrendered were the limitations that the beam-specific code is synchronization channel specific and determined differently depending on the beam, as well as the step of identifying the subframe carrying the first synchronization signal based upon the beam-specific code.  Applicants’ new limitation merely recites the existence of a beam-specific code in the block.  It fails to include the features of the two remaining surrendered limitations, and so these limitations remain recaptured subject matter.

Indefiniteness
In view of Applicant’s arguments, the pending claim rejections under 35 U.S.C. § 112(b) are withdrawn.

Double Patenting
Double Patenting rejections are maintained.

VIII. Recapture under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02(I)(A)), Applicants seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in issued independent claim 10 of the ‘439 patent:
the beam specific code is a synchronization channel-specific code determined differently depending on the beam
identify the subframe carrying the first synchronization signal based on the beam-specific code
the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.

Analogous limitations present in issued independent claims 1, 4, and 7 have also been deleted/omitted from the respective corresponding broadened reissue claims.

Step 2
With respect to step 2 (see MPEP § 1412.02(I)(B)), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).

During prosecution of the ‘231 application, Applicants filed a response to a non-final rejection (“Response to First Rejection”) on 20 November 2015.  Therein, independent claims 1, 6, 11, and 16 were amended to incorporate the feature that the common channel information transmitted through each of the plurality of beams is included in different subframes in a frame.
The courts have found that amending claims in order to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject matter.  The above-cited amendment was made in order to gain allowance of the claims, and therefore constitutes surrendered subject matter.

In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the common channel information is transmitted through each of the plurality of beams”, and “the common channel information is included in different subframes in a frame.”  See Response to First Rejection, page 8, fifth paragraph.

The courts have found that with respect to whether applicant surrendered subject matter, a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261,1271, 103 USPQ2d 1951,1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.”  Id.

In a response to a second rejection (“Response to Second Rejection”) filed 18 April 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “identifying a plurality of beams to be used for transmission”, and “the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.”  See Response to Second Rejection, page 8, fourth and fifth paragraphs, and page 9, first full paragraph.

In a response to a third rejection (“Response to Third Rejection”) filed 21 September 2016, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “transmitting common channel information through each of the plurality of the beams to at least one terminal in a cell of the base station”, and “the common channel information comprises a first synchronization signal and a second synchronization signal, the first synchronization signal comprising a beam-specific code.”  See Response to Third Rejection, page 7.

In a first response to a fourth rejection (“First Response to Fourth Rejection”) filed 23 January 2017 (but not entered by the examiner), Applicants proposed amending independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information is identified by a terminal based on the beam-specific code.
In the accompanying remarks, Applicants argued that the prior art of record failed to disclose the features of “the first synchronization signal comprises a beam-specific code”, and “a subframe of the common channel information is identified by a terminal based on the beam-specific code.”  See First Response to Fourth Rejection, page 8, second full paragraph.

In a second response to a fourth rejection (“Second Response to Fourth Rejection”) filed 30 March 2017, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe including the common channel information among the subframes is identified by a terminal for acquiring frame timing based on the beam-specific code.”  See Second Response to Fourth Rejection, page 8, middle paragraph.

In a response to a fifth rejection (“Response to Fifth Rejection”) filed 14 September 2017, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “a subframe including the common channel information among the subframes is identified by each terminal using the beam-specific code for acquiring frame timing.”  See Response to Fifth Rejection, page 9, first paragraph.

In a response to a sixth rejection (“Response to Sixth Rejection”) filed 16 January 2018, Applicants amended independent claims 1, 6, 11, and 16 to incorporate the feature that the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame, and that each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.
In the accompanying remarks, Applicants reiterated numerous previously presented arguments, as well as arguing that the prior art of record failed to disclose the features of “the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame”, that “the first synchronization signal includes a beam-specific code”, and that “each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.”  See Response to Sixth Rejection, page 8, second and third full paragraphs, and page 9, first paragraph.

Finally, the Notice of Allowance was mailed 5 February 2018, including an Examiner’s Amendment.  The Examiner’s Amendment incorporated the following features into independent claims 1, 6, 11, and 16:
(1) the common channel information comprises a synchronization channel including a first synchronization channel and a second synchronization channel; and
(2) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam.

Accordingly, the surrendered subject matter in this case includes any claim drawn to a terminal/base station/method that fails to include:
(1) identifying a plurality of beams to be used for transmission;
(2) the common channel information is transmitted to each terminal through each of the plurality of beams;
(3) the common channel information is information to be commonly applied to terminals which belong to a cell of the base station;
(4) the common channel information comprises a synchronization channel including a first synchronization signal and a second synchronization signal;
(5) the common channel information transmitted through each of the plurality of beams to each terminal is included in different subframes in a frame;
(6) the first synchronization signal includes a beam-specific code;
(7) the beam-specific code is a synchronization channel-specific code determined differently depending on the beam; and
(8) each terminal identifies a subframe carrying the first synchronization signal based on the beam-specific code for acquiring frame timing.

Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claims 13, 18, 23, and 28 (cited above in step 1 of the analysis), the Office concludes that the following broader aspects of reissue claims 13, 18, 23, and 28 are related to the subject matter surrendered during original prosecution of the ‘231 application:
the beam specific code is a synchronization channel-specific code determined differently depending on the beam
identify the subframe carrying the first synchronization signal based on the beam-specific code
the common channel information is information to be commonly applied to terminals which belong to a cell of the base station.


Step 3
With respect to step 3 (see MPEP § 1412.02(I)(C)), the Office has reviewed and analyzed new independent claims 13, 18, 23, and 28, and concluded that there has been no material narrowing of the new reissue claims in such a way that recapture has been avoided.  Specifically, the narrowing limitations included in the current reissue claims do not relate to the surrendered subject matter in a way that avoids recapture.
None of the narrowing reissue limitations relates to the beam-specific code being a synchronization-specific code determined differently depending on the beam, none relate to the identification of the subframe carrying the first synchronization signal based on the beam-specific code, and none relate to common channel information to be commonly applied to terminals which belong to a cell of the base station.
Therefore, in view of the surrendered subject matter that has been entirely eliminated from the reissue claims, these claims are subject to rejection under 35 U.S.C. § 251.

Claims 13-32 are therefore rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

IX. Reissue Oath/Declaration
Applicants’ reissue declaration is objected to.
Specifically, the error offered as justifying the instant reissue is the same error that is corrected through parent reissue application 16/520,809.  A notice of allowance was mailed by the Office for the parent reissue application on 27 May 2022.
The Office notes that in accordance with MPEP § 1414.II(D)(2), 
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way… a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”

See also MPEP § 1414.II(D)(1).






X. Rejections under 35 U.S.C. § 251
Claims 13-32 are rejected under 35 U.S.C. § 251 as being impermissible recapture of subject matter that was surrendered during initial prosecution of the ‘231 application.
See Section VIII above and MPEP § 1412.02(I).
Furthermore, claims 13-32 are also rejected under 35 U.S.C. § 251 as being based upon a defective declaration.
See Section IX above and MPEP § 1414.II(D)(1).

XI. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 15-18, 20-23, 25-28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-28 of copending Application No. 16/520,809 (reference application) in view of Lee et al. (U.S. Patent Application Publication 2013/0109391).

All of the limitations present in the instant claims also appear in the claims of the reference application with the following exceptions.

The reference application fails to explicitly claim that master information in the BCH is obtained.  However, since the master information is used as a basis for the receipt of system information, obtaining the master information would have been an obvious and in fact inherent step.  

The reference application also fails to explicitly claim a terminal/base station/method wherein random access information associated with the block is included in the system information.  Lee et al., however, teaches a terminal/base station/method wherein random access information associated with the block, including information on resources for transmitting a physical random access channel, is included in the system information (see disclosure that system information messages may at least comprise system information block type 2 [SIB2], and furthermore that SIB2 may include Physical Random Access Channel (PRACH) configuration, paragraph [0031]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include random access information associated with the block, including information on resources for transmitting a physical random access channel, in the system information, since this would provide the information necessary for the terminal to transmit data on a physical random access channel in order to request an uplink allocation from the base station.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 18-21, 23-26, and 28-31 of copending Application No. 16/521,250 (reference application) in view of Lee et al. (U.S. Patent Application Publication 2013/0109391).

All of the limitations present in the instant claims also appear in the claims of the reference application with the following exceptions.

The reference application fails to explicitly claim a terminal/base station/method wherein random access information associated with the block is included in the system information.  Lee et al., however, teaches a terminal/base station/method wherein random access information associated with the block, including information on resources for transmitting a physical random access channel, is included in the system information (see disclosure that system information messages may at least comprise system information block type 2 [SIB2], and furthermore that SIB2 may include Physical Random Access Channel (PRACH) configuration, paragraph [0031]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include random access information associated with the block, including information on resources for transmitting a physical random access channel, in the system information, since this would provide the information necessary for the terminal to transmit data on a physical random access channel in order to request an uplink allocation from the base station.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

XII. Allowable Subject Matter
Claims 13-32 would be allowable over the prior art of record, subject to resolution of the pending rejections under 35 U.S.C. § 251 with respect to recapture and defective declaration, as well as double patenting.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 13, 18, 23, and 28, the prior art does not teach or fairly suggest a base station and terminal for processing synchronization signals and system information in a mobile communication system, or method for using the same, wherein a block, including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a broadcast channel (BCH) is one among a set of blocks and each block in the set of blocks is a candidate for receiving/transmitting the PSS, SSS, and BCH, and wherein the set of blocks are defined based on a time duration corresponding to 5 sub-frames of 10 sub-frames within one frame.
Dependent claims 14-17, 19-22, 24-27, and 29-32, fully incorporating the allowable subject matter of their respective independent claims, would likewise be allowable.

XIII. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '439 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '439 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '439 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                         
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
26 August 2022